DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removal mech-anism, insertion mechanism, articulating member and attachment mechanism (see claims 53-58) and the first and second containers used to provide material to the injector (see claim 76) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is particularly noted that the four above mechanisms are only shown as boxes – without any guidance or proximity of how they associated with other parts or the apparatus as a whole or an indication of how they are connected.
In regard to the first and second containers, the claim requires the two containers to provide material to the injector, but there are not two containers demonstrated in such a manner in the drawings.  There are containers for the yield stress fluid and bio material (feeding the injector), but not two containers for the syringe.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 76 requires that the there are two containers that are configured to provide material to the injector – however, there is no direct support within the specification for this (the matter is supported in the originally filed claims).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
removal mechanism in claim 53, insertion mechanism in claim 55, articulating member in claim 56 and attachment mechanism in claim 57.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 56 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The specification does not provide adequate description to support the term “articulating member” – the specification does not include any parts that comprise the member and it is only depicted as a box in the figures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 53-57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “insertion mechanism in claim 55, articulating member in claim 56 and attachment mechanism in claim 57” invoke 35 U.S.C. 112(f) However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In regard to these four items, it is initially noted that the only depictions of these are boxes in Fig. 13 and therefore the figures do not support any actual structure.
In regard to the attachment mechanism, the mechanism is described as being “configured to attach the tissue construct to the organism, such as with adhesive...” and also that it “may include one or more surgical tools”.  While there is broadly support for what it may include (and therefore is supported under 112(a), there is not sufficient detail to allow one of ordinary skill to understand the metes and bounds of the attachment mechanism.
In regard to the articulating member, it is described as attached to the support to move the support but then is described as optionally being moved by a drive engine of the insertion mechanism.  There is no guidance clarity as to whether the member is moves or is capable of moving a part and exactly what structure that requires.
In regard to the insertion mechanism, it is described as being configured to insert the tissue construct into a tissue cavity – the only further guidance is that it may include one or more surgical tools.  But since it is not required to include such tools, the metes and bounds are not clear – and, furthermore, it may include an articulating member which is also indefinite.  
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52, 59, 61, and 68-74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feinberg (WO2015/017421).
Feinberg teaches an apparatus for creating a three-dimensional construct comprising an injector, see Figs. 1 and 2.
The use of the apparatus for forming any particular structure is an intended use of the apparatus - it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the apparatus is required to be capable of injecting at least one biomaterial and further is required to be able to be held in a desired shape.  As per the related text of Feinberg, such limitations are met, see particularly per Fig. 2.
Regarding claim 59, the use of any particular biomaterial is an intended use of the apparatus and such material would be usable in the system.
Regarding claim 61, Feinberg teaches a scanner [0079] and developing models [0005-17] – the use of particular material is an intended use of the apparatus and the system of Feinberg would have been able to use any such materials.
Regarding claim 68, Feinberg teaches applying a UV light which is understood to cause a phase change [0053] – however the use of specific materials and the phase change is in any case intended use and as Feinberg teaches an energy source the limitations are met.
Regarding claims 69-72, Feinberg teaches a container as per Fig. 2 – while the teachings include a Herschel-Bulkley granular gel material [0049], the use of any particular material is an intended use of the apparatus.
Regarding claims 73 and 74, it would be understood that there is a container housing the material that is injector (see also the storage portion of the needle).

Claims 52-54, 68-74, 76, and 78-80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (2008/0145639).
Sun teaches an apparatus for creating a three-dimensional construct comprising an injector, see Figs. 1 and 2 – the same requirements in regard to the intended use are met as per Sun wherein the apparatus is capable of maintaining a shape.  
Regarding claims 53 and 54, the removal mechanism is interpreted under 112(f) as per above, and is interpreted as an injector and the equivalent and, further as per Fig. 5, Sun teaches a two-syringe system.  As there are two injectors (syringes), the system is capable of the same use of injecting material to dissolve the first material.
Regarding claim 68, Sun teaches a system with a laser [0004, 05, 08] and as per the rejection above the use of it for a particular result is intended use.
Regarding claims 69-72, Sun teaches a container as per Fig. 2 – the teachings include a hydrogel [0016-18] but as per above the use of any material with the system is intended use and met the capable of handling such a gel material.
Regarding claims 73 and 74, it would be understood that there is a container housing the material that is injector (see also the storage portion of the syringe), as per above, the use of a particular material is intended use.
Regarding claim 76, Sun teaches multiple syringes as per above and therefore these are understood to have multiple containers including material.  While the materials are intended use, Sun in any case teaches applying collagen [0069] beyond the biomaterials already described.
Regarding claims 78 - 80, Sun teaches a second injector as per claim 53 – the injector is useful for injecting any material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (2008/0145639) in view of Migneco (2010/0196322) and/or Berez (2004/0236424).
The teachings of Sun are described above, Sun generally teaches forming new artificial tissue with the understood intention of replacing into a wound or tissue void, but Sun is silent on how this is performed – such as any insertion mechanism.  Migneco teaches that surgical instruments are useful for attaching tissue to original tissue (such as grafts, etc.) [0074] and Berez teaches that donor tissue is operably applied within a recipient site by surgical instruments including screws and adhesive [0282].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include the surgical instruments of Migneco and/or Berez as Sun teaches mechanisms for forming such tissue for replacement but is silent on the mechanism to replace the tissue and the additional teachings provide operable methods of the same.  It is noted that the claimed apparatus includes no requirements about how or if the parts of the apparatus are actually connected.
Regarding claim 56, Examiner takes Official Notice that when applying a tissue to a wound or void, it would be obvious to have a support of some type to hold the tissue construct and likewise a mechanism to move the components as necessary – Migneco specifically teaches that the materials are guided (i.e. moved).  
Regarding claims 57 and 58, the teachings include the screws or pins which meet the requirements of an attachment mechanism – and further a surgical instrument would be used in order to attach/insert the screws or pins.

Claims 52-54, 68-74, 76, and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
The claims are alternatively rejected over Sun under 103 for all claims based on the materials used.  While the Office maintains that the apparatus of Sun is usable with any materials – and further Sun teaches biomaterials for creating tissues and materials such as collagen, the alternative rejection is made that the selection of material is obvious based on an intended use.  Wherein Sun does not explicitly require the same combinations as claimed, as per MPEP 2144.07, the selection of a known material for its intended use is obvious without a showing of criticality.  To apply industry-known materials such as taught by Sun in the claimed manner would have been obvious without a showing of criticality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOSEPH A MILLER, JR/            Primary Examiner, Art Unit 1715